                                                                                      C,       ,ED
                           UNITED STATES DISTRICT C011it jAM 21 M111 57
                           EASTERN DISTRICT OF WISCONSIN'•
                                                    CL
       Mary Ann Nawrocki


                                    Plaintiff,
                                                                   NOTICE OF APPEAL
                     V.

       Target
                                                                   Case No. 18-ev-50-idP


                                    Defendant.



            Notice is given that the plaintiff/defendant, Mary Ann Nawrocki                , appeals to the

-4   United States Court of Appeals for the Seventh Circuit from the final judgment entered in this action
     on 01/08/2020

            Dated and signed this January           day of 15                                2020 •

     Madison                        , Wisconsin.



                                                           (Signature
                                                           P.O. Box 250772


                                                           (Street Address)
                                                           Plano, TX, 75025


                                                           (City, State, Zip)
